Deen, Judge.
The sole ground of appeal in this Workmen’s Compensation case is that the evidence is insufficient to sustain a finding that the employer received oral notice of the injury. The claimant, driving a piece of equipment which he testified had been "red tagged” due to the fact that the wheels were out of round sustained a back injury from repeated jouncing when forced to continue operating it in spite of his protests. His own testimony is sufficient to sustain a finding that both the foreman and a company nurse were aware that he attributed his back pain to this cause. The foreman admitted that the employee complained of the resulting back pain but denied that he received notice of an accident. The deputy director found in favor of the claimant, and the award was affirmed by the judge of the Superior Court of Whitfield County on appeal.
The conversations referred to were sufficient, if believed by the hearing director, to constitute notice. Nothing to the contrary is held in Royal Indemnity Co. v. Coulter, 213 Ga. 277 (98 SE2d 899), where the denial of compensation based on lack of notice was supported by testimony that the claimant’s wife, relied upon as the person to whom notice to the employer was given, had on the contrary stated that the employee had not been injured on the job.

Judgment affirmed.


Bell, C. J., and Quillian, J., concur.